Citation Nr: 1612820	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  14-03 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs (VA) nonservice-connected pension benefits in the calculated amount of $38,641.00, to include the threshold question of the validity of creation of the overpayment.



ATTORNEY FOR THE BOARD

A. Barone, Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from September 1947 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 determination by the Committee on Waivers and Compromises of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  The appeal of the threshold matter of the validity of the creation of that overpayment arises from an August 2013 determination by the PMC (retroactively terminating the pension entitlement) and an August 2013 letter from VA's Debt Management Center (announcing the amount of overpayment debt the Veteran owed) creating the overpayment calculated in the amount of $38,641.00; the Veteran has filed a notice of disagreement (NOD) with the validity of the debt, but no statement of the case (SOC) has yet been issued addressing the matter (as discussed below).  At his request, the Veteran was scheduled to appear at a February 2016 Board videoconference hearing, but failed to report for the hearing, without giving cause.  His hearing request is deemed withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Before a decision can be made on whether the Veteran is entitled to a waiver of recovery of the overpayment, it must be determined whether or not the determination of the existence of the overpayment was legally valid.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (where the United States Court of Appeals for Veterans Claims (Court) held that it is improper ("arbitrary and capricious and an abuse of discretion") to adjudicate an application for waiver without first determining the lawfulness of the debt asserted).  In Schaper, the Court essentially held that appellate review of a waiver application cannot properly proceed before initial adjudication has addressed any challenge to the legal validity of the creation of the debt.  The Board finds that the Veteran has expressly challenged the legal validity of the creation of the debt in controversy, but the Veteran's initiation of an appeal on that matter has not yet been addressed by the issuance of an SOC.  The Board thus may not properly proceed at this time with appellate review of the application for waiver of that same debt.

The Veteran submitted a completed VA Form 21-0516 Improved Pension Eligibility Verification Report in February 2012, and on this form he reported that his spouse had wage income in 2011 but would have no wage income for 2012.  At the same time, he submitted a signed written statement indicating: "my spouse is now receiving Social Security benefits ....  [O]ur household income has decreased dramatically because she is not even receiving half of what she was making when she was working."

In January 2013, the Veteran's spouse submitted a signed written statement expressing that any prior report that she had stopped working was "incorrect" and that her "anticipated retirement is approximately 6/2013."  She explained that the Veteran was completely disabled and suffering from dementia.

In April 2013, during preliminary development on the matter of the discrepancy in the income reports, the Veteran's spouse asserted that she disclosed her income to VA and suggested that a VA employee was responsible for VA not properly recording the reported income: "All statement from my earning was given to the employee that assisted me at the local VA office."

In May 2013, the Milwaukee PMC notified the Veteran that information received by VA regarding his eligibility for pension had called into question his pension entitlement.  The Milwaukee PMC notified the Veteran that if this new information were not shown to have been in error, the Veteran's pension payments would be stopped effective from January 1, 2012.

In August 2013, the Milwaukee PMC notified the Veteran that it had processed the previously proposed action to discontinue his pension payments effective January 1, 2012 due to the new findings regarding his household income.  The letter also notified the Veteran that this action would result in an overpayment of benefits that have been paid.  Later in August 2013, the VA Debt Management Center notified the Veteran that the action resulted in the creation of a debt to VA of $38,641.

In November 2013, the Milwaukee RO Committee on Waivers denied the Veteran's request for a waiver of the $38,641 overpayment debt.  The Veteran has appealed the denial of his waiver request.

In November 2013, the Veteran submitted a written statement asserting: "On VA form 21-0516 and 21-4138 dated February 22, 2012 I reported my spouse's annual income from wages and her social security income effective January 2012."  The Veteran asserted: "Once reported VA still continued to send me payments for my sitter expenses, therefore, I believed I was still entitled to my pension."

In various correspondences, the Veteran and his spouse have argued that the creation of the debt was the result of error on the part of VA.  After the AOJ issued a December 2013 SOC addressing the appeal of the denial of waiver, the Veteran submitted a written statement on his VA Form 9 substantive appeal in January 2014 that reasonably appears to express disagreement with the creation and the amount of the debt: "I feel as though this problem is on the VA because my benefits were not adjusted in a timely fashion and therefore I do not owe the said debt..." [emphasis added].  The Veteran expresses a desire that "my VA pension benefits [be] reinstated."  The Board notes that the Veteran's assertions dispute the existence of the debt (alleging that the matter is the result of VA error) and also the amount of the debt (suggesting that he did not act in a timely fashion to stop payments during the period in question).

A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper , 1 Vet. App. at 434.  To determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the appellant was legally entitled to the benefits in question or, if not legally entitled, then it must be shown that VA was solely responsible for the benefits being erroneously paid.  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law.  VAOPGPREC 2-90 (July 17, 1989), 55 Fed. Reg. 27757 (1990).  Sole administrative error connotes that the appellant neither had knowledge of, nor should have been aware of, the erroneous award.  Further, neither the appellant's actions nor his or her failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b) (9), (10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015); Jordan v. Brown, 10 Vet. App. 171 (1997) (sole administrative error is not present if the payee knew, or should have known, that the payments were erroneous).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.

The Board finds that the Veteran has not only requested waiver of the debt at issue, but also effectively expressed disagreement and a desire to appeal challenging the validity of the formal creation of the overpayment (including the determined amount of the overpayment).  The Board has given consideration to whether the Veteran's disagreement  (asserting that his overpayment debt is the result of VA fault) may be most appropriately understood as a request for reconsideration on that matter as opposed to an NOD initiating an appeal on the matter.  In either event, it appears that some AOJ acknowledgment and readjudication of the matter in light of his contentions would be necessary prior to proceeding with appellate review of the waiver application.  In context, the Board finds that it is most reasonable to understand the Veteran's contentions concerning the validity of the debt and waiver of the debt as sharing his clear desire for appellate review of the entire matter.  Thus, the Board finds that the Veteran's correspondence within a year of the August 2013 decision to terminate his pension benefits based upon finding a change in his household income included a timely NOD with that determination (culminating in the January 2014 written statement from the Veteran declaring his assertion that "I do not owe the said debt") on the basis of alleging that the creation of the debt was VA's fault and that the amount of the debt was due to VA's failure to act in a timely manner with regard to the overpayment.  Consideration of the Veteran's disagreement on the question of the validity/amount of the debt has not been revisited by the AOJ in any decision or statement of the case following the August 2013 decision and his January 2014 notice of disagreement.

The filing of an NOD signals the initiation of an appeal in a claim.  See 38 C.F.R. § 20.200.  When there has been adjudication by the AOJ and a timely NOD has been filed, an SOC addressing the issue must be furnished to the veteran.  Manlincon v. West, 12 Vet. App. 238 (1999).  The AOJ issued the Veteran an SOC in December 2013, but it addressed only the denial of waiver of the overpayment.  In the SOC, although the phrasing of the issue under consideration is ambiguous, the AOJ's discussion of reasons and bases makes clear that the decision considered to have been appealed was the "denial of the waiver request."  Notably, the SOC did not discuss the Veteran's disagreement with the underlying validity of the overpayment determination itself (especially as his disagreement with the validity of the underlying overpayment determination and amount was most significantly clarified after the December 2013 SOC, in January 2014 correspondence), nor did the SOC cite to the laws and regulations in relation to the determination of the overpayment itself (it cited laws and regulations and provided reasons and bases relating to waivers of recovery of an overpayment).  Corrective action is necessary.

The Board may not proceed with appellate review of the Veteran's request for waiver of the overpayment when an appeal of the validity of the same overpayment remains pending and must be remanded to the AOJ.  The Court has held that when the validity of a debt is challenged, a threshold determination must be made on that question prior to a decision on waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991); see also 38 C.F.R. § 1.911(c)(2013), VAOPGCPREC 6-98 (O.G.C. Prec. 6-98).  The Court has also held that two issues are "inextricably intertwined" when they are so closely tied together that a final decision cannot be rendered unless both issues have been considered.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The Board notes that additional development clarifying pertinent details of the Veteran's financial information during the period in question may also be pertinent to final review of the waiver request issue on appeal.
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should issue an SOC addressing the Veteran's January 2014 NOD regarding whether the $38,641.00 overpayment of nonservice-connected pension benefits was properly created (to include whether the amount is correct).  To perfect an appeal of this claim (which is separate and distinct from the claim seeking waiver of the same overpayment, for which the Veteran has filed a timely substantive appeal) to the Board, the Veteran must still timely file a substantive appeal (i.e., VA Form 9) after issuance of the SOC.  The Veteran should be advised of the time limit for filing a substantive appeal.  If an appeal is timely perfected, the matter should be returned to the Board.

2.  Following completion of the above and any additional development deemed necessary, the AOJ should readjudicate the Veteran's claim seeking waiver of recovery of the overpayment.  If any element of the claim remains denied, the AOJ should issue an appropriate supplemental SOC, and afford the Veteran and his representative opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

